 

F’_l_

/:'!"Fl

IN THE UNITED sTATEs DISTRICT co“lnzm§ 11 lt gsa et

FoR THE DISTRICT oF MARYLA'NH\’ 117 “' ?17-`~ -- =“ ‘ `-»'1+'@
ADoLFo RAFAEL sUAREZ, * 2113 GC? 2 5 13 b= 3 5
Petitioner * Cc[.“’ -`
v 7 * Civil Aetion No. GJH-l'sc 224
WARDEN TIMoTHY s. sTEWART and *
FCI CUMBERLAND,

*
Respondents
***
MEMORANDUM oPINloN

 

Petitioner Aldolfo Rafael Suarez filed the above-captioned habeas corpus action, styling
his Petition as one brought pursuant to 28 U.S.C. § 2241. Suarez, who Was convicted in the
Eastern District of Michigan and is presently confined at FCI Cumberland in this district, asserts
that he should be resentenced because, at the time of sentencing, the district court attributed a
greater quantity of drugs to him than Was charged in the indictment and failed to give him the
benefit of a two level sentencing reduction under Guidelines Amendment 782. ECF No.`l at 6.

Petitions under § 2241 are ordinarily reserved for challenges to the execution of a
sentence; in contrast, a habeas corpus petition challenging the validity of a sentence-as Suarez’s
Petition does_should be brought under § 2255. In re Vial, 115 F.3d 1192, 1194 & n.5 -(4th Cir.
1997) (“Those convicted in federal court are required to bring collateral attacks challenging the
validity of their judgment and sentence by filing a motion to vacate sentence pursuant to 28
U.S.C.A. § 2255. . . . [A]ttacks on the execution of a Sentence are properly raised in a § 2241
petition.”). Suarez appears to acknowledge that his Petition should have been brought under
§ 2255 but contends that § 2241 is the proper vehicle here because he is entitled to the benefit of

§ 2255(e), commonly referred to as the “savings clause.” ECF No. 1~2 at 1.

 

 

1 1
1 1
§ 1
1 1

1

l

1

1 _l
1 §-§l

1
! :

. 1
1 §

The savings clause allows an individual to' iifile a § 2241 petitio§1 raising clairlns ordinarily
1 § 1
restricted to ithe realm of § 2255 wherie a§§ 2255 petition “is inadequate or ineffectilvle to test the

l 1 : § 1 § 1
legality er 11§3 detentien.” § 2255(e). Pnr§~.nent 10 111 re §Jnmn, 226 F.3dl 328 (4111 011§2000),
§ 1
§ 2255 ls inadequate and ineffiecti_hfe to test the' §legality of a coli'lviction when (].) § l
at t le time of conviction, settled law of this circuit or thle Supreme Court ‘ `
established the legality of thie lconviction;`- (_2) subsequent to tllle prisoner's direct§
appeal and first § 2255 motion'i, the substantive llaw changed such that lthe cohlduct1
of which the prisoner was convicted ls dleelnlield not to be criminal; and (3)i the
prisoner cannot satisfy the gatekeeping prolvlslolns of § 2255 because the new §rullel 1
is not one of constitutional lal l l l l
Id. at 333-34.Ear1ier this year, the§i Foui'th Circuit extended the reaclh of the savings clause to
§ § § ' § §
challenges blased on “fundamental sentencing errors ”§ lUnited States §) Wheeler, 8l8i5 F. 3d 415,
1 1
§
428 (4th Cir.l 2018), pet for certl f leidUSl, Suip. Ct.l Calse No. 18-420 (Oct. 4, 2018).§ §
l .
§ - 1
Even§ though the type of claim (i§.e. sentencing error) that Su`arez seeks tq irailiseil might
§ 1 § ` i
now be withiin the realm of the saviln'gs clause pursuant to Weeler, Suarez carmolt satislfy the
§ 1 . l
conditions a§ articulated ln In re Jones. Speciifically, Silarez alleges that an error occurred §dilring
§ . § § :
his sentencing hearing that was pulpolrtecl:lly erroneousl af the time that the sentence §wasi lissued.
1 l l `1 i , v i . i i §
Pursuant to In re Jones, applicability lof ‘lthe savings clause requires a substantive clhangel in the
l : ‘ ’
1 , - » 1
law “subsequent to the prisoner's dirti:cit apipeal and firsti§ 2255 motion. ” 226 F. 3d ati §34.' i§
, l l l l
§ l 1 i ll

 

 

 

 

§

l
§ 1
1

1
§ .
' In any event, lthe record reveals that there s no llnerit1 to Suiarez’ s claims of error. Suarez pled guiltylto twll) counts
of violating 21U.S.C. §841 based on his invollvemelnt in distribution of 5 kilograms or more ofl ocalnle and l
kilogram or mcl)lre of heroin. These drug quantitiels (5 kilograms olf cocaine and l kilogram of heroini) late the largest
quantities specified in the criminal statute§-la quantity above tlliis amount would simply fall intoi the "olir more”

 

 

 

portion of theistatute. See 21 U. S.C. § §41(b)l(1)(!l&)-.(C) Allthough the crimin§tl statute does §nlot distinguish _

between larger§quantities, the Sentencing Glllidelinles do. See USSlG § 2D]. l. 'l`hus, as the district court explained,

i 1 l 1
l §

[f]or sentencing purposes, the def€lmdanll'i was held iaccolintable for 100 kilograms of cocaillilel and

50 kilograms of heroin, which lieqluat¢s to 70, 000 kilograms of marijluana equivalenc)l/[, a 1 §

calculi tion used to determine the dlrug quantity attributable tlo a defendant vlvhen different typles of § §

drugsl lare involved, see USSG § 2Dll_. 1 cmt. n. 8], yieldinlg a libase offense llevel of 36 1 § 1

§ .

Unr'ted Slafes vl. Suarez, 2:14-cr-20117-D1V[L-lRS\lll/, ECF No. 654i at 2 (emphasis adtiled); see also ia'., iEClF lNio. 648

at 5 (noting' 111 lthe sentencing transcript thai lSuariez’ s base offense leveli ls “based u§Jon 70 kilogranliidi of lmlarlijuana

1 111 1»

 

1 ll l 1
1 1 § 11
1 § §§
1 l
1 l
l 11
1 11

1
1
1
1
|

 

 

 

 

 

 

1
1

l

1 § 1

1 1 - 1

1 § i

§ . § § §g l

l 1 §
Therefore, Suarezi ls not enti§led to the benefit of the savings cllause, rineanin abeas

. §§ . _
m
_ l,:l________ ____

corpus petitilon is properly construeclli as a § 2255 petitllion, notwithstalliding Suarez’ s decilsion to
1 §

caption the Petition as one under § 2241. See Unill‘ed States v. Winestol§:k, 340l F. 3d 200, ,'l2(l)3l (4th
1 § §§

Cir. 2003) (n'oting‘ ‘the longstanding §t)iac§ice of colurts to classify pro sle pleadings froim prilsoners

 

according to§their contents, without lle§gar<ll to their captions.”). A § 2255 Motion mlis`t be flill§ed in
the district i)f eonviction; in Suarellz’ls ellase that§ distlriet is the Eastlern Disltrict tl)f Micl:higan.
Aceordinglyl, this Court lacks jurisdicl:tlion lover the iinstalnt §Petition and ilt must lbe disrlnissiedl.

Unlei;s a certificate of appealla§bililty (“COA”) is issued, a petil'itioner may ntl)§t appleal the

 

court’ s decislion m a § 2255 proceedinlg.l 28 U. S. C. § 2l253(e)(1); Fed. §R App. P. 22l(lb). }§\ COA
may issue orllly if the petitioner “haslrriladi: a slubstantiall showing of thtl: denial of a t§ol l
right. ” 28 U. S. C. § 2253(0)(2). A§p§etitlioner ‘must demonstrate thali reasorilable jll;§ris§lts§vllrould
find the district eourt’s assessment olf thel constitutional claims debatable or wrong, § §
Dretke, 542 §U. S. 274, 282 (2004) ('ciitatillon and internal quotation marks omitted),' lor thlatl “the

§

nstitlutlional

 

Teinr`l'lard v.

l
|
l
n
l
l
l

§ 1 .
l t § §

issues preselnted are adequate to tldserlvel encouragelment to proceed further ” lMiller-El v.
§ 1 § §
Cockrell, 53§7 U. S. 322, 327 (2003).1 Th<l: denial liof a §CQA does not §)recludle a peltiltionelr from

1
§ § .l §

seeking permission to file a successi§/e pc§titioln or frlon‘il pursuing his claims uipon relcleivinlig such
l 1 § 1 § l .
l § ‘ § 1 l § i l §
l

equivaleney,” llikely a misstatement of 70, (§)0§0 killograllms) 1 lThesle attributable drug quantities are ‘ieonsistent with
Suarez s offenses of conviction, as it is unquestionable that 100 llkilograms of cocaine and 50 kilogirams of heroin
1 “ 1 1 l ,
respectively qualify as 5 kilograms or morle lof a mixture oir subs§tance containing a detectible amount of lcoicaine,
21 U. S. C. § 84l(b)(l)(A)(ii) (emphasis added) and “ll kilogrami or more of a mixlture or slubstancel containing a
detectible amollint ofheroin, ” § 841(b)(l)(A1(i) (etlnphasis added). l § ii 1 '

As to lSuarez’ s second argument that he did not receive Almendment 782’ s 2l- level reduction' ln base offense
level, he' ls alscl mistaken Amendment 782 §became effective Novlember 1,2014, although Suarez erroineo_uslly states
that it became ieffeetive November 1,2015. The marijuana equivalency of 70, 000 kilograms applicable ,§to S§uarez,
see USSG § 2Dl. 1 emt. n. 8(D) (providing ihiat l gm of Her`oin =§l kg of manhuana§ and l gm of ecicaline =§200 gm
of marihuana) §corresponds with the base ci)flfense level 36 in thle 2015 Sentencing Guidelines (inlclorporlating all
amendments effective Nov. l, 2015 and earilier) applicable to qualntities of “30 000 KG but less than 90, 000 KG of
Marihuana.” l§ 2D1. l(c)(2). I-Iad Suarel: been sentenced uncller the 2013 version of the Guidellilies§_before
Amendment 7tl32 was effective-ems base offensel level wo`uld haive been 38, whicllll applied to offerises iriv§olving
“30,000 KG or§more of Marlhuana.” . . ' ll 1 l 1

1 -13§`

 

1

1
1 l
1

 

§
|
1

 

 

permission. Because Suarez has not made a substantial showing of the denial of his
constitutional rights, this Court will not issue a COA.
A separate order follows
{OKZS/Z<>l€ /é %”

Date . GEORGE J. HAZEL
UNITED STATES DISTRICT JUD_GE

